Order entered July 9, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00573-CV

   NORDSTROM INC., THOMAS ZAROBAN, JR., AND LAUREN GALE, Appellants

                                                 V.

GOLPAR SIAMAK, INDIVIDUALLY AND AS INDEPENDENT ADMINISTRATOR OF
            THE ESTATE OF PARNAZ M. CHEKINI, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-00690-D

                                            ORDER
       In accordance with our June 12, 2019 order, appellants have filed a status report

informing the Court they mediated the case on June 27, 2019 and requesting the appeal be stayed

thirty days to allow them an opportunity to finalize the matter.

       We GRANT the request to the extent we ORDER appellants to file, no later than August

8, 2019, either a motion to dismiss the appeal or another status report.

                                                       /s/   KEN MOLBERG
                                                             JUSTICE